Exhibit 10.2

Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K.

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT, dated as of June 15, 2020 (this “Agreement”), is by
and among Jill Acquisition LLC, a Delaware limited liability company (“Jill
Acquisition”), J.Jill Gift Card Solutions, Inc., a Florida corporation (“J.Jill
Gift Card Solutions” and together with Jill Acquisition, each a “Borrower” and
collectively, the “Borrowers”), J.Jill, Inc., a Delaware corporation, as
successor to JJill Holdings, Inc. and Jill Intermediate LLC (as replacement
“Parent” of Jill Holdings LLC) (“Parent”), the Agent (as defined below) and the
Lenders party hereto.

RECITALS

WHEREAS, reference is made to the ABL Credit Agreement dated as of May 8, 2015
(as amended by that certain Amendment No. 1 to ABL Credit Agreement, dated as of
May 27, 2016, as further amended by that certain Amendment No. 2 to ABL Credit
Agreement, dated as of August 22, 2018, as further amended by that certain
Amendment No. 3 to ABL Credit Agreement, dated as of June 12, 2019, and as
further amended, restated, amended and restated supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrowers,
Parent, the Lenders from time to time party thereto and CIT Finance LLC, as
administrative agent and collateral agent (in such capacities, the “Agent”)
(capitalized terms used herein but not defined herein shall have the meanings
assigned to them in the Credit Agreement);

WHEREAS, a Default or Event of Default has occurred (or may occur) pursuant to
Section 11.01(c)(ii) of the Credit Agreement as a result of (x) the failure of
Borrowers to deliver to Agent annual audited financial statements without a
going concern qualification for the Borrowers’ fiscal year ended February 1,
2020, required by Section 9.01(b) of the Credit Agreement and (y) the failure of
Credit Parties to timely and fully pay and perform their respective obligations
under the leases applicable to the leased locations set forth on Exhibit A
attached hereto (collectively, the “Specified Locations”) required by
Section 9.14 of the Credit Agreement for the months set forth on Exhibit A (such
Defaults or Event of Defaults described in clauses (x) and (y) above, together,
the “Specified Defaults” and, together with any Default or Event of Default
arising out of any inaccuracy of any representation and warranty or failure to
give notice solely relating to any Specified Default, the “Forbearance
Defaults”);

WHEREAS, the Required Lenders and the Agent hereby provide notice to Borrowers
of the Specified Defaults;

WHEREAS, upon the occurrence, and during the continuance, of the Forbearance
Defaults, the Agent (upon the written request of the Required Lenders) would be
entitled to exercise all rights and remedies under the Credit Agreement and any
other Credit Document (including the charging of default interest, exercising
rights of set off and conversion, and refusal to permit additional extensions of
credit, as applicable) or applicable Law (collectively, all such rights and
remedies the “Rights and Remedies”); and

 



--------------------------------------------------------------------------------

WHEREAS, the Credit Parties have requested that the Lenders executing this
Agreement (constituting Required Lenders) agree to temporarily forbear from the
exercise of their Rights and Remedies solely to the extent arising from the
occurrence and continuation of the Forbearance Defaults, subject to the terms
and conditions of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

SECTION I. ACKNOWLEDGMENTS

1.01 Acknowledgments. Each of the Credit Parties hereby acknowledges, confirms
and agrees, upon execution and delivery of this Agreement, subject to the terms
set forth herein, that:

(a) each Credit Party hereby acknowledges the accuracy of each Recital, which
are true and correct and incorporated herein by reference;

(b) the Forbearance Defaults would constitute an Event of Default under the
Credit Agreement upon the expiration of any cure period;

(c) each Credit Party hereby ratifies and affirms (as of the date hereof) the
Credit Documents and the Secured Obligations and Guaranteed Obligations owing
thereunder and the grants of Liens on the Collateral to secure the Secured
Obligations pursuant to the Security Documents, and acknowledges (as of the date
hereof) that the Credit Documents are and, after being amended by this
Agreement, shall remain in full force and effect;

(d)(i) the Credit Documents constitute (and as amended by this Agreement shall
continue to constitute) legal, valid and binding obligations and agreements of
each of the Credit Parties enforceable against each Credit Party in accordance
with their respective terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law), (ii) the Credit Parties have no valid defense to the enforcement of
such obligations and agreements and (iii) the Agent and the Lenders are entitled
to the Rights and Remedies but have agreed to temporarily forbear from the
exercise of such Rights and Remedies solely as to the Forbearance Defaults
during the Forbearance Period (as defined below) subject to the terms and
conditions set forth herein;

(e) Credit Parties are unconditionally indebted to the Lenders as of June 12,
2020, in respect of the Loans and all other Obligations in the aggregate
principal amount of not less than $33,000,000.00, together with interest accrued
and accruing thereon, and all fees, costs, expenses and other sums and charges
now or hereafter payable by Credit Parties to the Agent and the Lenders pursuant
to the Credit Agreement and the other Credit Documents, all of which are
unconditionally owing by Credit Parties to the Agent and the Lenders pursuant to
the Credit Documents, in each case without offset, defense, set off,
counterclaim or challenge of any kind, nature or description whatsoever;

 

2



--------------------------------------------------------------------------------

(f) the Agent and the Lenders have, and shall continue to have valid,
enforceable and perfected Liens upon the Collateral heretofore granted by such
Credit Party to the Agent, for the benefit of the Lenders, pursuant to the
Credit Documents or otherwise granted to or held by the Agent;

(g) subject to the terms and conditions of this Agreement (including Section 2),
the Lenders have not waived, released or compromised, do not hereby waive,
release or compromise, and may never waive, release or compromise any events,
occurrences, acts, or omissions that may constitute or give rise to any Defaults
or Events of Default (including the Forbearance Defaults) that existed or may
have existed, or may presently exist, or may arise in the future, nor does any
Lender waive any Rights and Remedies, including the right to direct the Agent to
exercise any Rights and Remedies;

(h) the execution and delivery of this Agreement shall not, except as otherwise
specifically set forth herein: (i) constitute an extension, modification, or
waiver of any aspect of any of the Credit Documents; (ii) extend the maturity of
the Obligations or the due date of any payment or performance of any Obligations
or other obligations under the other Credit Documents or payable in connection
with the Credit Documents; (iii) give rise to any obligation on the part of the
Lenders to extend, modify or waive any term or condition of the Credit
Documents; (iv) establish any course of dealing with respect to the Credit
Documents; or (v) give rise to any defenses or counterclaims to the right of the
Lenders to compel payment of the Secured Obligations or otherwise enforce their
Rights and Remedies; and

(i) the Lenders’ agreement to temporarily forbear from the exercise of their
Rights and Remedies solely as to the Forbearance Defaults, and to perform as
provided herein, (i) shall not, except as expressly provided herein, invalidate,
impair, negate or otherwise affect the Agent’s or Lenders’ ability to exercise
their Rights and Remedies under the Credit Documents or otherwise and (ii) this
Agreement shall not be deemed or construed to be a compromise, satisfaction,
reinstatement, accord and satisfaction, novation or release of any of the Credit
Documents, or any rights or obligations thereunder.

SECTION II. FORBEARANCE

2.01 Forbearance. In consideration of the Credit Parties’ agreement to timely
comply with the terms of this Agreement, and in reliance upon the
representations, warranties, agreements and covenants of the Credit Parties set
forth herein, subject to the satisfaction of each of the conditions precedent to
the effectiveness of this Agreement, during the Forbearance Period, Agent and
each Lender (severally and not jointly) hereby agree to forbear (the
“Forbearance”) from exercising any of the Rights and Remedies with respect to
the Forbearance Defaults. For the avoidance of doubt, during the Forbearance
Period, each Lender agrees that it (individually or collectively) will not
deliver any notice or instruction to the Agent directing the Agent, in each
case, to exercise any of the Rights and Remedies under the Credit Documents or
applicable Law against the Credit Parties with respect to the Forbearance
Defaults. For the avoidance of doubt, this Agreement shall not, except as
provided herein, (a) prevent the Lenders from receiving payments of principal
and interest when due or (b) limit any other available rights or remedies of the
Agent and/or the Lenders. The agreements set forth herein shall not constitute

 

3



--------------------------------------------------------------------------------

a waiver of the Forbearance Defaults nor shall it be an agreement to forbearance
with regard to any other Defaults or Events of Default that may be continuing on
the date hereof, or any Defaults or Events of Default that may occur after the
date hereof, whether similar in kind or otherwise to the Forbearance Defaults
and shall not constitute a waiver, express or implied, of any of the rights and
remedies of the Agent and the Lenders under the terms of the Credit Agreement or
any other Credit Documents on any future occasion or otherwise. The Forbearance
set forth herein shall not impose or imply any obligation on the Agent or the
Lenders to grant a forbearance of any Event of Default on any future occasion.

2.02 Forbearance Period. The Forbearance shall commence on the Forbearance
Effective Date (as defined below) and continue until the earlier of (a) July 16,
2020 at 12:01 a.m. New York City time and (b) the date on which any Event of
Termination (as defined below) shall have occurred (the earlier of clause
(a) and clause (b), the “Termination Date” and the period commencing on the
Forbearance Effective Date and ending on the Termination Date, the “Forbearance
Period”); provided that the Forbearance Period may be extended by written
confirmation (including, at the option of the Lenders constituting the Required
Lenders, in their sole discretion, via e-mail, which may be provided by Stradley
(defined below)) from Lenders constituting Required Lenders). Upon the
Termination Date, the Forbearance Period shall immediately and automatically
terminate (without further notice or action by the Agent or any Lender) and have
no further force or effect, and each of the Lenders shall be released from any
and all obligations and agreements under this Agreement and shall be entitled to
exercise any of the Rights and Remedies as if this Agreement had never existed,
and all of the Rights and Remedies shall be available without restriction or
modification, as if this Agreement had not been effectuated. The Agent and the
Lenders have not waived any of such Rights and Remedies (but have agreed to
temporarily forbear from the exercise of such Rights and Remedies as to the
Forbearance Defaults during the Forbearance Period subject to the terms and
conditions set forth herein), and nothing in this Agreement, nor the making of
any Loans from and after the date hereof or after the Termination Date, nor any
delay on the Agent’s or the Lenders’ part after the Termination Date in
exercising any such Rights and Remedies, can be construed as a waiver of any
such Rights and Remedies.

SECTION III. EVENTS OF TERMINATION.

3.01 Events of Termination. The Forbearance Period shall automatically terminate
immediately upon the occurrence of any of the following events (each, an “Event
of Termination”):

(a) the Credit Parties’ failure to timely and fully pay and perform their
obligations under the leases for the Specified Locations (i) where,
individually, Inventory of the Credit Parties with a book value in excess of
$1,000,000, or in the aggregate, Inventory of the Credit Parties (or any of
them) with a book value in excess of $1,000,000, is stored or located, or
(ii) where any Credit Party’s books and records are kept or maintained, results
in (x) the termination of the leases with respect to such Specified Locations,

 

4



--------------------------------------------------------------------------------

(y) the termination of a Credit Party’s access rights with respect to such
Specified Locations, or (z) the commencement of any other enforcement action by
the lessors with respect to such Specified Locations;

(b) the failure of any Credit Party to comply with any term, condition or
covenant set forth in this Agreement;

(c) the occurrence of a “Default” or “Event of Default” under the Credit
Agreement, other than the Forbearance Defaults;

(d) the occurrence and continuance of any “Event of Default” under the Term Loan
Credit Agreement, dated as of May 8, 2015 (as amended by that certain Amendment
No. 1 to Term Loan Credit Agreement, dated as of May 27, 2016, and as may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Term Loan Credit Agreement”), by and among the
Jill Acquisition, Parent, the other guarantors from time to time party thereto,
the lenders from time to time party thereto and Jefferies Finance LLC, as
administrative agent (the “Term Loan Agent”) (other than the Forbearance
Defaults (as defined in the Forbearance Agreement, dated as of the date hereof,
with respect to the Term Loan Credit Agreement (the “Term Loan Forbearance”));

(e) the expiry or termination of the Term Loan Forbearance;

(f) a proceeding shall be commenced or any petition shall be filed in a court of
competent jurisdiction seeking (i) relief in respect of any Credit Party or of a
substantial part of the property or assets of any Credit Party, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Credit Party or for a substantial part
of the property or assets of any Credit Party or (iii) the winding-up or
liquidation of any Credit Party; or

(g) any Credit Party shall assert any claim or any cause of action to repudiate
or assert a defense to this Agreement, the Credit Agreement or any other Credit
Document or initiate any judicial, administrative or arbitration proceeding
against the Agent or any Lender related to the foregoing.

SECTION IV. OTHER AGREEMENTS

4.01 Additional Covenants. In consideration of the Agent and the Lenders
(constituting the Required Lenders) entering into this Agreement in accordance
with the terms and conditions hereof, and in addition to (and not limited by)
the covenants under the Credit Agreement, each

 

5



--------------------------------------------------------------------------------

Credit Party hereby covenants and agrees that the Credit Parties shall at all
times through the Termination Date comply with each of the following covenants:

(a) The Credit Parties shall deliver to the Agent and the Lenders party hereto
copies of any financial or other reporting provided to the Term Loan Agent
and/or the Term Loan Secured Creditors under either the Term Loan Credit
Agreement or the Term Loan Forbearance as and when delivered to the Term Loan
Agent and/or the Term Loan Secured Parties, which shall be certified by an
Authorized Officer of the Credit Parties to the Agent and the Lenders as true,
correct and complete if and to the extent required to be certified to the Term
Loan Agent and/or Secured Parties under the Term Loan Forbearance.

(b) The Credit Parties shall satisfy reasonable diligence requests of the Agent
or the Lenders within a reasonable period of time after the receipt of each
request.

(c) No later than twenty-one (21) days after the Forbearance Effective Date, the
Borrower shall deliver to the Agent a customary perfection certificate of an
Authorized Officer of each Credit Party providing information with respect to
all property and assets of each Credit Party and its Subsidiaries.

(d) The Credit Parties shall promptly provide to the Agent written notice of the
occurrence of an Event of Termination.

4.02 Monthly Reporting. The Agent and the Lenders executing this Agreement
(constituting the Required Lenders) agree that, solely during the Forbearance
Period, the financial statements required to be delivered pursuant to
Section 9.01(c) of the Credit Agreement shall consist of the unaudited
consolidated statements of income of the Borrowers and their Subsidiaries, which
such financial statements shall be delivered in the manner and timeframe
required under the Term Loan Forbearance Agreement.

4.03 Payment of Expenses. The Credit Parties agree to pay and reimburse the
Agent promptly for all of its reasonable and documented out-of-pocket costs and
expenses in accordance with Section 13.01(i) of the Credit Agreement arising in
connection with this Agreement and which have arisen prior to the date hereof in
connection with the Credit Agreement, including the reasonable fees and
disbursements of Stradley Ronon Stevens & Young, LLP (“Stradley”).

4.04 Release.

(a) In consideration of the benefits received by the Credit Parties under this
Agreement, and for other good and valuable consideration (the receipt, adequacy
and sufficiency of which are hereby acknowledged), effective on the date of this
Agreement, each of the Credit Parties, on behalf of itself, its Affiliates and
its and its Affiliates’ agents, representatives, officers, directors, advisors,
employees, Subsidiaries, Affiliates, successors and assigns (collectively,
“Releasors”), hereby forever waives, releases and discharges each Lender, each
Issuing Lender, each Joint Lead Arranger, the Agent, and each of their
Affiliates and each of their and their Affiliates’ respective

 

6



--------------------------------------------------------------------------------

officers, directors, partners, general partners, limited partners, managing
directors, members, stockholders, trustees, shareholders, representatives,
employees, principals, agents, parents, subsidiaries, joint ventures, financial
advisors, investment advisors, consultants, predecessors, successors, assigns,
beneficiaries, heirs, executors, personal or legal representatives and attorneys
of any of them, each in their capacities as such, (collectively, the
“Releasees”), of and from any and all claims, causes of action, suits,
obligations, demands, debts, agreements, promises, liabilities, controversies,
costs, damages, expenses and fees whatsoever, whether arising from any act,
failure to act, omission, misrepresentation, fact, event, transaction or other
cause, and whether based on any federal, state, local or foreign law or right of
action, at law or in equity or otherwise, foreseen or unforeseen, matured or
unmatured, known or unknown, accrued or not accrued, which any Releasor now has,
has ever had or may hereafter have against any Releasee arising
contemporaneously with or prior to the date of this Agreement or on account of
or arising out of any matter, cause, circumstance or event occurring
contemporaneously with or prior to the date of this Agreement that (in each
case) relate to, arise out of, or otherwise are in connection with any or all of
the Credit Documents or this Agreement, or the transactions contemplated hereby
or thereby (collectively, the “Released Claims”), in each case, other than any
such Released Claims arising from the gross negligence, bad faith or willful
misconduct of any Releasee, as determined by a final, non-appealable judgement
by a court of competent jurisdiction. Each of the Credit Parties, on behalf of
itself and its agents, representatives, officers, directors, advisors,
employees, Subsidiaries, Affiliates, successors and assigns, hereby
unconditionally and irrevocably agrees that it will not sue any Releasee on the
basis of any Released Claim. The Credit Parties’ obligations under this
Section 4.04 shall survive termination of this Agreement.

(b) Releasors understand, acknowledge and agree that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provision of such release.

(c) Releasors agree that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of the release set forth above.

(d) Credit Parties represent and warrant that Credit Parties: (a) understand
fully the terms of this Agreement and the consequences of the execution and
delivery hereof, (b) have been afforded an opportunity to have this Agreement
reviewed by, and to discuss the same with, such attorneys and other persons as
Credit Parties may wish, and (c) have entered into this Agreement of their own
free will and accord and without threat, duress or other coercion of any kind by
any Person. Credit Parties acknowledge and agree that the terms and conditions
of this Agreement are the result of negotiation between the parties hereto.

 

7



--------------------------------------------------------------------------------

SECTION V. REPRESENTATIONS AND WARRANTIES

In consideration of the foregoing agreements, the Credit Parties jointly and
severally hereby represent and warrant to Agent and each Lender, as follows:

5.01 Representation and Warranties. Immediately after giving effect to this
Agreement and the transactions contemplated by this Agreement, the
representations and warranties set forth in Section 8 of the Credit Agreement
shall be, in each case, true and correct in all material respects (other than
with respect to any such representations and warranties that are affected by the
Forbearance Defaults); provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further,
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification there-in) in all respects on such respective
dates.

5.02 No Violation. Neither the execution, delivery and performance by each
Credit Party of this Agreement nor the consummation of the transactions
contemplated hereunder will (a) contravene any provision of any law, statute,
rule or regulation or any order, writ, injunction or decree of any court or
Governmental Authority, (b) conflict with or result in any breach of any of the
terms, covenants, conditions or provisions of, or constitute a default under, or
result in the creation or imposition of (or the obligation to create or impose)
any Lien upon any of the property or assets of any Credit Party or any of its
Restricted Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, credit agreement or loan agreement, or any other agreement, contract
or instrument to which any Credit Party or any of its Restricted Subsidiaries is
a party or by which it or any of its property or assets is bound or (c) violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party or any of its
Restricted Subsidiaries, except with respect to any violation or conflict
referred to in clauses (i) and (ii) to the extent that such violation or
conflict could not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect.

5.03 Authority. Each Credit Party has the company power and authority to
execute, deliver and perform the terms and provisions of the Agreement and has
taken all necessary company action to authorize the execution, delivery and
performance by it of the Agreement. Each Credit Party has duly executed and
delivered this Agreement and this Agreement constitutes a legal, valid and
binding obligation of the Credit Parties hereto, enforceable against each Credit
Party in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).

5.04 No Event of Default. As of the Forbearance Effective Date, no Event of
Default or Default (other than the Forbearance Defaults) has occurred and is
continuing or will result from the consummation of the transactions contemplated
by this Agreement.

 

8



--------------------------------------------------------------------------------

SECTION VI. MISCELLANEOUS

6.01 Condition Precedent to Effectiveness of this Agreement. This Agreement and
the Forbearance shall become effective upon (the date on which such conditions
are satisfied or waived, the “Forbearance Effective Date”):

(a) the parties to this Agreement receiving counterparts of this Agreement duly
executed by the (i) Credit Parties, (ii) the Agent and (ii) the Lenders, who
collectively constitute the Required Lenders;

(b)each of the Credit Parties, the Term Loan Agent and the Term Loan Secured
Parties shall have entered into the Term Loan Forbearance, which shall be in
form and substance and shall contain terms and conditions that are reasonably
acceptable to the Agent and the Lenders (including a stated termination date no
earlier than July 16, 2020), and which Term Loan Forbearance shall be in full
force and effect and not subject to any unfulfilled conditions and the Agent
shall have received a fully executed copy of the Term Loan Forbearance; and

(c)(i) as of the Forbearance Effective Date, no Default or Event of Default
(other than the Forbearance Defaults) shall have occurred and be continuing, and
(ii) all representations and warranties contained in the Credit Agreement and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the Forbearance Effective Date (other than with respect to any such
representations and warranties that are affected by the Forbearance Defaults)
(it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date).

6.02 Counterparts. This Agreement may be executed and delivered in any number of
counterparts with the same effect as if the signatures on each counterpart were
upon the same instrument. Any counterpart delivered by facsimile or by other
electronic method of transmission shall be deemed an original signature thereto.

6.03 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
Section 13.08 (Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial) of the Credit Agreement is hereby incorporated by reference, mutatis
mutandis.

6.04 Successors and Assigns. This Agreement shall be binding upon each of the
Credit Parties, the Agent the Lenders and their respective successors and
permitted assigns, and shall inure to the benefit of each such person and their
permitted successors and permitted assigns.

6.05 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

 

9



--------------------------------------------------------------------------------

6.06 Amendment. This Agreement may only be amended or modified in writing by the
Credit Parties and the Required Lenders (or the Agent at the direction of the
Required Lenders), subject to any additional requirements under the Credit
Agreement, if applicable; provided that, at the option of the Required Lenders
in their sole discretion, any such amendment may be effectuated through e-mail
confirmation.

6.07 Credit Document. This Agreement is a Credit Document.

6.08 Entire Agreement. This Agreement and the other Credit Documents embody the
entire understanding and agreement among the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
agreements or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

6.09 No Implied Waivers. No failure or delay on the part of the Agent or any
Lender in exercising, and no course of dealing with respect to, any right, power
or privilege under this Agreement, the Credit Agreement or any other Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege under this Agreement, the Credit
Agreement or any other Credit Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

6.10 Division. For all purposes under the Credit Agreement, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s law): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

6.11 Indemnification. The indemnification provisions set forth in Section 13.01
of the Credit Agreement shall apply to this Agreement.

6.12 Tolling of Statutes of Limitation. The parties hereto agree that all
applicable statutes of limitations with respect to this Agreement, the Credit
Agreement or any other Credit Document shall be tolled from the date hereof
until the Termination Date.

6.13 Severability. In case any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Agreement shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein.

6.14 Notices. Except as otherwise set forth herein, all notices, requests,
demands and other communications under this Agreement will be given in
accordance with the provisions of the Credit Agreement.

6.15 Construction. Unless the context requires otherwise: (a) any pronoun used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa; (b) references to Sections refer to Sections of this
Agreement; (c) the terms “include,” “includes,” “including” or

 

10



--------------------------------------------------------------------------------

words of like import shall be deemed to be followed by the words “without
limitation”; and (d) the terms “hereof,” “herein” or “hereunder” refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
headings contained in this Agreement are for reference purposes only, and shall
not affect in any way the meaning or interpretation of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PARENT:

 

J.JILL, INC.

By:   /s/ Mark Webb  

Name: Mark Webb

Title: Chief Financial Officer

 

 

BORROWERS:

 

JILL ACQUISITION LLC

By:   /s/ Mark Webb  

Name: Mark Webb

Title: Chief Financial Officer

 

J. JILL GIFT CARD SOLUTIONS, INC.

 

By:   /s/ Mark Webb  

Name: Mark Webb

Title: Chief Financial Officer

[Signature Page to ABL Forbearance Agreement]

 



--------------------------------------------------------------------------------

AGENT:

 

CIT FINANCE LLC

By:   /s/ Robert L. Klein  

Name:  Robert L. Klein

Title:    Director

[Signature Page to ABL Forbearance Agreement]

 

 



--------------------------------------------------------------------------------

REQUIRED LENDERS:

 

[*****]

By:   [*****]  

Name: [*****]

Title: [*****]

 



--------------------------------------------------------------------------------

Exhibit A

Specified Locations

[*****]

 